EXHIBIT A List of Parties to the Stockholders’ Agreement (as of December 31, 2013) Leonard A. Lauder, (a) individually and (b) as Trustee of The Leonard A. Lauder 2013 Revocable Trust Ronald S. Lauder, (a) individually and (b) as Trustee of The Descendants of Ronald S. Lauder 1966 Trust William P. Lauder, (a) individually, (b) as Trustee of the 1emainder Trust f/b/o William Lauder and (c) as Trustee of the 1emainder Trust f/b/o Gary Lauder Gary M. Lauder, (a) individually, (b) as Trustee of the 1emainder Trust f/b/o William Lauder, (c) as Trustee of the 1emainder Trust f/b/o Gary Lauder, (d) as custodian under the New York Uniform Transfers to Minors Act for the benefit of Danielle Lauder, and (e) as custodian under the New York Uniform Transfers to Minors Act for the benefit of Rachel Lauder LAL Family Partners L.P. Carol S. Boulanger, (a) as Trustee of the 1emainder Trust f/b/o William Lauder and (b) as Trustee of the 1emainder Trust f/b/o Gary Lauder Richard D. Parsons, (a) as Trustee of the Aerin Lauder Zinterhofer 2000 Revocable Trust u/a/d April 24, 2000, Aerin Lauder Zinterhofer, as Grantor, and (b) as Trustee of the Jane A. Lauder 2003 Revocable Trust u/a/d November 6, 2003, Jane A. Lauder, as Grantor. The Estée Lauder Companies Inc. The Ronald S. Lauder Foundation Aerin Lauder Zinterhofer, as (a) Trustee of the Aerin Lauder Zinterhofer 2008 Grantor Retained Annuity Trust and (b) as Trustee of the Trust Under Article 2 of The Zinterhofer 2008 Descendants Trust Agreement Jane Lauder, as Trustee of the Trust Under Article 2 of The Zinterhofer 2008 Descendants Trust Agreement Joel S. Ehrenkranz, as Trustee of The Leonard A. Lauder 2013 Revocable Trust
